

115 S494 IS: American Red Cross Transparency Act of 2017
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 494IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo improve transparency regarding the activities of the American Red Cross. 
	
 1.Short titleThis Act may be cited as the American Red Cross Transparency Act of 2017.
 2.Government Accountability Office oversightSection 300111 of title 36, United States Code, is amended to read as follows:  300111.Authority of the Comptroller General of the United States (a)Audit authorityThe Comptroller General of the United States is authorized to review—
 (1)the internal governance of the corporation; and (2)any program or activity connected to national preparedness, including any program or activity carried out by the corporation in connection with events for which the Federal Government provides leadership or support under the national preparedness system established under section 644 of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 744), or any successor system.
						(b)Access authority
 (1)In generalFor purposes of carrying out this section, the Comptroller General of the United States shall have access to and the right to examine and copy all records and other recorded information, electronic or otherwise, within the possession or control of the corporation that the Comptroller General determines relevant to a review authorized under subsection (a), including such records and other recorded information relating to the financial transactions and internal governance of the corporation.
 (2)IndividualsThe Comptroller General shall be provided access to, and be permitted to interview, any member of the board of governors, employee, volunteer, or agent of the corporation whom the Comptroller General believes to have knowledge relevant to a review authorized under subsection (a).
						(c)Enforcement
						(1)Subpoena authority
 (A)In generalIf the corporation does not make available a record, other recorded information, or a member of the board of governors, employee, volunteer, or agent of the corporation upon a request under subsection (b), the Comptroller General of the United States may issue a subpoena for the record or other recorded information or to obtain the testimony of the member of the board of governors, employee, volunteer, or agent.
 (B)IssuanceA subpoena issued under this paragraph— (i)shall identify the record, other recorded information, or member of the board of governors, employee, volunteer, or agent of the corporation sought; and
 (ii)may be issued by the Comptroller General. (C)ServiceThe Comptroller General shall have an individual serve a subpoena issued under this paragraph by delivering a copy to the chief executive officer of the corporation or by mailing a copy of the subpoena by certified or registered mail, return receipt requested, to the principal place of business of the corporation. Proof of service is shown by a verified return by the individual serving the subpoena that states how the subpoena was served or by the return receipt signed by the person served.
 (2)ActionIf the corporation does not comply with a subpoena issued under paragraph (1), the Comptroller General of the United States, acting through an attorney the Comptroller General designates in writing, may bring a civil action in the United States District Court for the District of Columbia to require the corporation to produce the record, other recorded information, or member of the board of governors, employee, volunteer, or agent that is the subject of the subpoena. The court shall have jurisdiction of such action and may punish a failure to obey an order of the court under this subsection as a contempt of court..